DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.  Claims 1-20 are currently pending in the application.
Claim Objections
Claim 2 & 11 are objected to because of the following informalities:  
Claim 2 recites “said fluid motive force device comprises an eductor”, which should be revised to: -- said fluid motive force device comprises [[an]] the eductor--;
Claim 11 recites “said fluid motive force device comprises an eductor”, which should be revised to: -- said fluid motive force device comprises [[an]] the eductor--;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Granitz (US 2009/0288384, cited in the Non-Final Office Action dated 05/08/2020) in view of Smith (US 5,063,963, cited in the 01/27/2021 office action).
Regarding independent claim 1,  Granitz discloses a ventilation system (Granitz Fig. 2 below) comprising: 
a cavity 3 (Para. 0002, “bearing sump chamber”) to be vented, said cavity including different ventilation level requirements for each of a plurality of respective modes of operation (Para. 0008, In one form of the invention, pressure in the sump chamber is artificially reduced during engine idle, to increase the positive pressure differential across the seals, to thereby increase airflow velocity across the seals. In another form of the invention, flow exiting the sump chamber is artificially inhibited during high-power operation, to reduce flow through a constriction 85 in FIG. 2, which is located at the exit of the sump chamber”; Para. 0012-17, different pressure differentials across the seals 24 create different ventilation requirements in the cavity 3); 
a fluid motive force device 50 (Para. 0018 “eductor” or “air jet ejector”, Granitz Fig. 2) comprising a suction port 36 (Para. 0006, “The pressurization air, now present within the sump chamber 3, then exits through a sump vent 36”), an outlet port 80 (Granitz Fig. 2), a motive fluid inlet port (Granit Fig. 2 below, where the valve 63 is located), and a nozzle 55 (Granitz Fig. 2 below, Para. 0018, “The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55. The nozzle 55 receives pressurized air from a compressor bleed”), said suction port 36 coupled in flow communication with said cavity 3 to be vented (Granitz Fig. 2 below), a flow supply (compressor bleed air) to the motive fluid inlet port determining a ventilation flow through the suction port 36 (Para. 0018, 0038-0039); and 

wherein the suction port and the outlet port are connected via an eductor 50 (Para. 0018, they form the respective inlet and outlet of the eductor as shown), and the nozzle is provided within the eductor between the suction port and the outlet port (the nozzle is disposed fluidly between the suction port and outlet port as shown, to inject motive fluid into the eductor at a location along the fluid passage between the suction and outlet ports; see Response to Arguments below), 
wherein the motive fluid inlet port and the nozzle 55 are configured such that motive fluid input through the motive fluid inlet port and output through the nozzle is directed towards the outlet port opposite the suction port (Granitz Fig. 2 below, the nozzle injects motive fluid towards the outlet port, which is at the opposite end of the fluid passage than the suction port; see Response to Arguments below) to generate fluid suction at the suction port (Para. 0019, “the eductor 50 entrains air present in region 58 into the jet 53, thereby removing the entrained air from region 58. The removal causes additional air to flow from the sump chamber 3, through the sump vent 36, to replace the removed air. As to the other principle, the jet 53 generates a low static pressure in region 58, based on Bernoulli's Law, which causes air to flow from the sump chamber 3 through sump vent 36”), 
wherein an operation of said motive fluid supply system determines a flow of the motive fluid from said motive fluid supply system to said motive fluid inlet port [functional language] (Para. 0038-39, “the invention measures a parameter from which flow through the vent 36 can be computed. That is, by the continuity principle, all, or nearly all, of the flow across seals 24 in FIG. 2 must exit through the vent 36. Measuring the pressure differential across the seals 24, which indicates the amount of the flow across seals 24, allows one to also estimate the amount of flow through the vent 36… The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed.”), 
wherein the flow of the motive fluid to said motive fluid inlet port 55 generates a ventilation flow through said suction port approximately matching a current ventilation demand of said cavity [functional language] (Para. 0038-0040, “The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed”).

    PNG
    media_image1.png
    648
    814
    media_image1.png
    Greyscale

Granitz fails to disclose wherein the motive fluid supply system is coupled in flow communication with a first aperture and a second aperture, wherein the first aperture is located at one stage of a compressor and the second aperture is located at another stage of the compressor that is a lower stage than the one stage. 
Smith teaches an engine air bleed system (Smith Fig. 1-3) including a first bleed aperture 110 and a second bleed aperture 120/130, wherein the first aperture 110 is located at one stage of a compressor 100 (Col. 2, ln. 25-42, “Bleed port 110 may be connected to, for example, the 10th stage of compressor 100 to provide highly compressed air…The bleed ports themselves comprise small holes in the compressor casing at a particular compressor stage”) and the second aperture Bleed port 120 may be connected to, for example, the 7th stage of compressor 100 to provide intermediate pressure air. Bleed port 130 may be connected to, for example, the fourth stage of compressor 100 to provide air at a lower pressure than the air provided at either bleed port 110 or bleed port 120”). 

    PNG
    media_image2.png
    308
    715
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Granitz by including the first and second apertures fluidly communicative with one stage of the compressor and another, lower stage of the compressor, respectively, as taught by Smith, in order to provide the eductor motive fluid supply system with varying sources of compressor air at different pressures, thereby permitting increased control of the pressure of the motive fluid supplied to the fluid motive force device via the inlet port (Smith Col. 1, ln. 11-44; Col. 2, ln. 3-5; Col. 3, ln. 42-52).  Granitz already teaches monitoring of the pressure of the motive flow from a compressor provided to the fluid motive force device/eductor 50, and control of the pressure supplied thereto (Granitz Para. 0038-0040), and that the pressure requirements of the ventilation system will vary depending on engine operation modes (Granitz Para. 0012-17).  One skilled in the art would be motivated to Bruun US 5,161,364; Lui US 6,305,156; Franconi US 2010/0092116; Brown US 2010/0192593; Ackermann US 2013/0192252; Schwarz US 2016/0009399).
Note in regards to the functional language, it has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.  In this case, the apparatus of Granitz is capable of performing the recited function as claimed, since Grantiz’s eductor 50 determines a flow of motive fluid to the inlet port 55 and generates a ventilation flow through the suction port 36 that can be adjusted in accordance to immediate ventilation needs of the cavity 3.
Regarding claim 2, Granitz in view of Smith teaches the ventilation system of Claim 1, and Granitz further teaches wherein said fluid motive force device comprises an eductor 50 (Granitz Fig. 2, Para. 0018, “An eductor 50, also called an air jet ejector, creates a lower pressure in sump chamber 3 than would otherwise prevail. The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55”.  
Regarding claim 3, Granitz in view of Smith teaches the ventilation system of Claim 1, and Granitz further teaches wherein said motive fluid supply system comprises an air 
Regarding claim 4, Granitz in view of Smith teaches the ventilation system of Claim 1, and Granitz further teaches wherein said cavity comprises a sump (Granitz Fig. 2 above, “bearing sump cavity”, Abstract, Para. 0002, 0018).  
Regarding claim 5, Granitz in view of Smith teaches the ventilation system of Claim 1, and Granitz further teaches wherein the nozzle 55 is coupled in flow communication with said motive fluid inlet port (the “nozzle 55” forms an end of the motive fluid inlet port for injecting fluid into the eductor 50, Para. 0018-0019, “The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55. The nozzle 55 receives pressurized air from a compressor bleed.”).  
Regarding claim 6, Granitz in view of Smith teaches the ventilation system of Claim 1, and Granitz further teaches a first conduit coupled in flow communication with said motive fluid supply system and said motive fluid inlet port, said first conduit configured to channel a flow of the motive fluid (compressor bleed air) from said motive fluid supply system to said motive fluid inlet port (Granitz Fig. 2 above, a “first conduit” would necessarily be present in order to fluidly couple the compressor to the eductor 50).  
Regarding claim 7, Granitz in view of Smith teaches the ventilation system of Claim 6, and Granitz further teaches wherein said first conduit comprises a first valve 63, and wherein said first valve 63 is configured in an open position during a first mode of operation to allow flow of motive fluid from the first aperture [functional language] (Para. 0021, “A gauge-type pressure sensor 60 measures the pressure differential. When the differential falls below a specific threshold, the sensor 60 opens a valve 63, which initiates the jet 53, and brings the eductor 50 into operation. When the differential rises above a floor, the sensor 60 closes the valve 63, thereby terminating operation of the eductor 50”).  
Regarding claim 8, Granitz in view of Smith teaches the ventilation system of Claim 7, but fails to teach a second conduit coupled in flow communication with said motive fluid supply system and said first conduit, said second conduit configured to channel the flow of motive fluid from said motive fluid supply system to said first conduit.  
Smith teaches a second conduit 126/136 coupled in flow communication with said motive fluid supply system 100 (the compressor 100 and valves 124, 134) and said first conduit 112 (Smith Fig. 1 above), said second conduit 126, 136 configured to channel the flow of motive fluid from said motive fluid supply system to said first conduit 112.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Granitz by including the second conduit fluidly communicative with the first conduit and motive fluid supply system, as taught by Smith, in order to provide the eductor motive fluid supply system with a second source of compressor air at a different pressure than the air provided by the first aperture, thereby permitting increased control of the pressure of the motive fluid supplied to the fluid motive force device via the inlet port (Smith Col. 1, ln. 11-44; Col. 2, ln. 3-5; Col. 3, ln. 42-52). Granitz already teaches monitoring of the pressure of the motive flow from a compressor provided to the fluid motive force device/eductor 50, and control of the pressure supplied thereto (Granitz Para. 0038-0040), and that the pressure requirements of the ventilation system will vary depending on engine operation modes (Granitz Para. 0012-17).  One skilled in the art would be motivated to incorporate known techniques (such as providing more than one compressor bleed air source 
Regarding claim 9, Granitz in view of Smith teaches the ventilation system of Claim 8, but fails to teach wherein said second conduit comprises a second valve, and wherein said second valve is configured in an open position and said first valve configured in a closed position during a second mode of operation to allow flow of motive fluid from the second aperture while shutting off flow of motive fluid from the first aperture.  
Smith teaches wherein said second conduit comprises a second valve, and wherein said second valve is configured in an open position and said first valve configured in a closed position during a second mode of operation to allow flow of motive fluid from the second aperture while shutting off flow of motive fluid from the first aperture [functional language] (Col. 4, ln. 15-33, “In the illustrative embodiment described above with respect to FIG. 1, seventh stage air may be routed from bleed port 120 to bleed air system output connector 118 by closing controllable shutoff valve 104 and opening controllable shutoff valves 108 and 114. In this arrangement, check valve 124 is open since the pressure from the seventh stage air exceeds the pressure from the fourth stage air from bleed port 120 and tenth stage air is prevented from reaching check valve 124 by controllable shutoff valve 104, which is closed. Thus, the air pressure at the input 124a of check valve 124 exceeds the air pressure at the output 124b of check valve 124, forcing check valve 124 open. With controllable shutoff valve 104 closed and controllable shutoff valves 108 and 114 open, the seventh stage air pressure at output 134b of check valve 134 will exceed the fourth stage air pressure at the input 134a of check valve 134, forcing check valve 134 shut”).  

Regarding independent claim 10, Granitz discloses a gas turbine engine (Granitz Fig. 4) comprising: 

a bearing 15 supporting said shaft 27 (Granitz Fig. 2 above, Para. 0003); 
a sump 3 at least partially surrounding said bearing 15 (Granitz Fig. 2 above, the sump being the bottom of the cavity 3 where oil is scavenged); and 
a ventilation system (Granitz Fig. 2 above) comprising: 
a cavity 3 (Para. 0002, “bearing sump chamber”) to be vented, said cavity including different ventilation level requirements for each of a plurality of respective modes of operation (Para. 0008, In one form of the invention, pressure in the sump chamber is artificially reduced during engine idle, to increase the positive pressure differential across the seals, to thereby increase airflow velocity across the seals. In another form of the invention, flow exiting the sump chamber is artificially inhibited during high-power operation, to reduce flow through a constriction 85 in FIG. 2, which is located at the exit of the sump chamber”; Para. 0012-17, different pressure differentials across the seals 24 create different ventilation requirements in the cavity 3); 
a fluid motive force device 50 (Para. 0018 “eductor” or “air jet ejector”, Granitz Fig. 2) comprising a suction port 36 (Para. 0006, “The pressurization air, now present within the sump chamber 3, then exits through a sump vent 36”), an outlet port 80 (Granitz Fig. 2), a motive fluid inlet port (Granit Fig. 2 below, where the valve 63 is located), and a nozzle 55 (Granitz Fig. 2 below, Para. 0018, “The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55. The nozzle 55 receives pressurized air from a compressor bleed”), said suction port 36 coupled in flow communication with said cavity 3 to be vented (Granitz Fig. 2 below), a flow supply 
a motive fluid supply system (including a pressure sensor 60, valve 63, and the compressor bleed 220) coupled in flow communication with said motive fluid inlet port 55 (Para. 0018, 0038-39, Granitz Fig. 2), 
wherein the suction port and the outlet port are connected via an eductor 50 (Para. 0018, they form the respective inlet and outlet of the eductor as shown), and the nozzle is provided within the eductor between the suction port and the outlet port (the nozzle is disposed fluidly between the suction port and outlet port as shown, to inject motive fluid into the eductor at a location along the fluid passage between the suction and outlet ports), 
wherein the motive fluid inlet port and the nozzle 55 are configured such that motive fluid input through the motive fluid inlet port and output through the nozzle is directed towards the outlet port opposite the suction port (Granitz Fig. 2 above, the nozzle injects motive fluid towards the outlet port, which is at the opposite end of the fluid passage than the suction port) to generate fluid suction at the suction port (Para. 0019, “the eductor 50 entrains air present in region 58 into the jet 53, thereby removing the entrained air from region 58. The removal causes additional air to flow from the sump chamber 3, through the sump vent 36, to replace the removed air. As to the other principle, the jet 53 generates a low static pressure in region 58, based on Bernoulli's Law, which causes air to flow from the sump chamber 3 through sump vent 36”), 
wherein an operation of said motive fluid supply system determines a flow of the motive fluid from said motive fluid supply system to said motive fluid inlet port [functional language] (Para. 0038-39, “the invention measures a parameter from which flow through the vent 36 can be computed. That is, by the continuity principle, all, or nearly all, of the flow across seals 24 in FIG. 2 must exit through the vent 36. Measuring the pressure differential across the seals 24, which indicates the amount of the flow across seals 24, allows one to also estimate the amount of flow through the vent 36… The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed.”), and
wherein the flow of the motive fluid to said motive fluid inlet port 55 generates a ventilation flow through said suction port approximately matching a current ventilation demand of said cavity [functional language] (Para. 0038-0040, “The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed”).
Granitz fails to disclose wherein the motive fluid supply system is coupled in flow communication with a first aperture and a second aperture, wherein the first aperture is located at one stage of a compressor and the second aperture is located at another stage of the compressor that is a lower stage than the one stage. 
Smith teaches an engine air bleed system (Smith Fig. 1-3) including a first bleed aperture 110 and a second bleed aperture 120/130, wherein the first aperture 110 is located at one stage of a compressor 100 (Col. 2, ln. 25-42, “Bleed port 110 may be connected to, for example, the 10th stage of compressor 100 to provide highly compressed air…The bleed ports themselves comprise small holes in the compressor casing at a particular compressor stage”) and the second aperture 120/130 is located at another stage of the compressor 100 that is a lower stage than the one stage (Col. 2, ln. 29-35, “Bleed port 120 may be connected to, for example, the 7th stage of compressor 100 to provide intermediate pressure air. Bleed port 130 may be connected to, for example, the fourth stage of compressor 100 to provide air at a lower pressure than the air provided at either bleed port 110 or bleed port 120”). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Granitz by including the first and second apertures fluidly communicative with one stage of the compressor and another, lower stage of the compressor, respectively, as taught by Smith, in order to provide the eductor motive fluid supply system with varying sources of compressor air at different pressures, thereby permitting increased control of the pressure of the motive fluid supplied to the fluid motive force device via the inlet port (Smith Col. 1, ln. 11-44; Col. 2, ln. 3-5; Col. 3, ln. 42-52).  Granitz already teaches monitoring of the pressure of the motive flow from a compressor provided to the fluid motive force device/eductor 50, and control of the pressure supplied thereto (Granitz Para. 0038-0040), and that the pressure requirements of the ventilation system will vary depending on engine operation modes (Granitz Para. 0012-17).  One skilled in the art would be motivated to incorporate known techniques (such as providing more than one compressor bleed air source having different pressures) to provide increased operational flexibility and the ability to further control the pressure supplied based on the intended engine requirements.  Providing multiple compressor bleed air apertures connected to different stages of the compressor, for sake of controlling the characteristics of the supplied bleed air flow is also a well-known technique in the art (see for further example, previously cited art: Bruun US 5,161,364; Lui US 6,305,156; Franconi US 2010/0092116; Brown US 2010/0192593; Ackermann US 2013/0192252; Schwarz US 2016/0009399).
Note in regards to the functional language, it has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.” In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.  In this case, the apparatus of Granitz is capable of performing the recited function as claimed, since Grantiz’s eductor 50 determines a flow of motive fluid to the inlet port 55 and generates a ventilation flow through the suction port 36 that can be adjusted in accordance to immediate ventilation needs of the cavity 3.
Regarding claim 11, Granitz in view of Smith teaches the gas turbine engine of Claim 10, and Granitz further teaches wherein said fluid motive force device comprises an eductor 50 (Granitz Fig. 2, Para. 0018, “An eductor 50, also called an air jet ejector, creates a lower pressure in sump chamber 3 than would otherwise prevail. The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55”).  
Regarding claim 12, Granitz in view of Smith teaches the gas turbine engine of Claim 10, and Granitz further teaches wherein said motive fluid supply system comprises an air management system (the motive fluid supply system is controlled at least by valve 63 and pressure sensor 60, Granitz Fig. 2 above).  
Regarding claim 13, Granitz in view of Smith teaches the gas turbine engine of Claim 10, and Granitz further teaches wherein the nozzle 55 is coupled in flow communication with said motive fluid inlet port (the inlet port has a “nozzle 55”, Para. 0018-0019, “The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55. The nozzle 55 receives pressurized air from a compressor bleed.”).  
Regarding claim 14, Granitz in view of Smith teaches the gas turbine engine of Claim 13, and Granitz further teaches a first conduit coupled in flow communication with said motive fluid supply system and said motive fluid inlet port 55, said first conduit configured to channel a flow of the motive fluid (compressor bleed air) from said motive fluid supply system to said motive fluid inlet port 55 (Granitz Fig. 2 above, a “first conduit” would necessarily be present in order to fluidly couple the compressor to the eductor 50).  
Regarding claim 15, Granitz in view of Smith teaches the gas turbine engine of Claim 14, and Granitz further teaches wherein said first conduit comprises a first valve 63, and wherein said first valve 63 is configured in an open position during a first mode of operation to allow flow of motive fluid from the first aperture [functional language] (Para. 0021, “A gauge-type pressure sensor 60 measures the pressure differential. When the differential falls below a specific threshold, the sensor 60 opens a valve 63, which initiates the jet 53, and brings the eductor 50 into operation. When the differential rises above a floor, the sensor 60 closes the valve 63, thereby terminating operation of the eductor 50”).  
Regarding claim 16, Granitz in view of Smith teaches the gas turbine engine of Claim 15, but fails to teach a second conduit coupled in flow communication with said motive fluid supply system and said first conduit, said second conduit configured to channel the flow of motive fluid from said motive fluid supply system to said first conduit.  
Smith teaches a second conduit 126/136 coupled in flow communication with said motive fluid supply system 100 (the compressor 100 and valves 124, 134) and said first conduit 112 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Granitz by including the second conduit fluidly communicative with the first conduit and motive fluid supply system, as taught by Smith, in order to provide the eductor motive fluid supply system with a second source of compressor air at a different pressure than the air provided by the first aperture, thereby permitting increased control of the pressure of the motive fluid supplied to the fluid motive force device via the inlet port (Smith Col. 1, ln. 11-44; Col. 2, ln. 3-5; Col. 3, ln. 42-52). Granitz already teaches monitoring of the pressure of the motive flow from a compressor provided to the fluid motive force device/eductor 50, and control of the pressure supplied thereto (Granitz Para. 0038-0040), and that the pressure requirements of the ventilation system will vary depending on engine operation modes (Granitz Para. 0012-17).  One skilled in the art would be motivated to incorporate known techniques (such as providing more than one compressor bleed air source having different pressures) to provide increased operational flexibility and the ability to further control the pressure supplied based on the intended engine requirements.  
Regarding claim 17, Granitz in view of Smith teaches the ventilation system of Claim 16, but fails to teach wherein said second conduit comprises a second valve, and wherein said second valve is configured in an open position and said first valve configured in a closed position during a second mode of operation to allow flow of motive fluid from the second aperture while shutting off flow of motive fluid from the first aperture.  
Smith teaches wherein said second conduit comprises a second valve, and wherein said second valve is configured in an open position and said first valve configured in a closed position to allow flow of motive fluid from the second aperture while shutting off flow of motive fluid from the first aperture [functional language] (Col. 4, ln. 15-33, “In the illustrative embodiment described above with respect to FIG. 1, seventh stage air may be routed from bleed port 120 to bleed air system output connector 118 by closing controllable shutoff valve 104 and opening controllable shutoff valves 108 and 114. In this arrangement, check valve 124 is open since the pressure from the seventh stage air exceeds the pressure from the fourth stage air from bleed port 120 and tenth stage air is prevented from reaching check valve 124 by controllable shutoff valve 104, which is closed. Thus, the air pressure at the input 124a of check valve 124 exceeds the air pressure at the output 124b of check valve 124, forcing check valve 124 open. With controllable shutoff valve 104 closed and controllable shutoff valves 108 and 114 open, the seventh stage air pressure at output 134b of check valve 134 will exceed the fourth stage air pressure at the input 134a of check valve 134, forcing check valve 134 shut”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Granitz by including the second conduit having a second valve wherein said second valve is configured in an open position and said first valve configured in a closed position during a second mode of operation, as taught by Smith, in order to provide the eductor motive fluid supply system with a second source of compressor air at a different, lower pressure than the air provided by the first aperture, thereby permitting increased control of the pressure of the motive fluid supplied to the fluid motive force device via the inlet port (Smith Col. 1, ln. 11-44; Col. 2, ln. 3-5; Col. 3, ln. 42-52). Granitz already teaches monitoring of the pressure of the motive flow from a compressor provided to the fluid motive force device/eductor 50, and control of the pressure supplied thereto (Granitz Para. 0038-0040), 
Regarding independent claim 18, Granitz disclose a method of venting a cavity, the method comprising: 
channeling a first flow of a motive fluid (compressor bleed air from compressor 200) from a motive fluid inlet port to a nozzle 55 (Granitz Fig. 2 above, Para. 0018-19, “An eductor 50, also called an air jet ejector, creates a lower pressure in sump chamber 3 than would otherwise prevail. The eductor 50 is powered by a jet 53 of air delivered by a nozzle 55. The nozzle 55 receives pressurized air from a compressor bleed”), the first flow determined by an operation of a motive fluid supply system (a valve 63 and pressure sensor 60, Para. 0021, “A gauge-type pressure sensor 60 measures the pressure differential. When the differential falls below a specific threshold, the sensor 60 opens a valve 63, which initiates the jet 53, and brings the eductor 50 into operation”); 
generating a suction flow (see dotted arrows in Granitz Fig. 2 above) through a suction port 36 of an eductor 50 based on the first flow (Granitz Fig. 2 above; Para. 0006, “The pressurization air, now present within the sump chamber 3, then exits through a sump vent 36, as indicated by dashed arrow 39, after passing through an air/oil separator”); and 
ventilating the cavity 3 using the suction flow through an outlet port of the eductor (Granitz Fig. 2 above), the suction flow substantially matching a demand for ventilation by the cavity (Para. 0038-39, “the invention measures a parameter from which flow through the vent 36 can be computed. That is, by the continuity principle, all, or nearly all, of the flow across seals 24 in FIG. 2 must exit through the vent 36. Measuring the pressure differential across the seals 24, which indicates the amount of the flow across seals 24, allows one to also estimate the amount of flow through the vent 36… The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed…The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed”),
 wherein the nozzle is provided within the eductor between the suction port and the outlet port (Granitz Fig. 2 above, the nozzle is disposed fluidly between the suction port and outlet port as shown, to inject motive fluid into the eductor at a location along the fluid passage between the suction and outlet ports), 
wherein the first flow of the motive fluid input through the motive fluid inlet port and output through the nozzle is directed towards the outlet port opposite the suction port (Granitz  to generate fluid suction at the suction port (Para. 0019, “the eductor 50 entrains air present in region 58 into the jet 53, thereby removing the entrained air from region 58. The removal causes additional air to flow from the sump chamber 3, through the sump vent 36, to replace the removed air. As to the other principle, the jet 53 generates a low static pressure in region 58, based on Bernoulli's Law, which causes air to flow from the sump chamber 3 through sump vent 36”), 
Granitz fails to disclose wherein the motive fluid supply system is coupled in flow communication with a first aperture and a second aperture, wherein the first aperture is located at one stage of a compressor and the second aperture is located at another stage of the compressor that is a lower stage than the one stage.  
Smith teaches an engine air bleed system (Smith Fig. 1-3) including a first bleed aperture 110 and a second bleed aperture 120/130, wherein the first aperture 110 is located at one stage of a compressor 100 (Col. 2, ln. 25-42, “Bleed port 110 may be connected to, for example, the 10th stage of compressor 100 to provide highly compressed air…The bleed ports themselves comprise small holes in the compressor casing at a particular compressor stage”) and the second aperture 120/130 is located at another stage of the compressor 100 that is a lower stage than the one stage (Col. 2, ln. 29-35, “Bleed port 120 may be connected to, for example, the 7th stage of compressor 100 to provide intermediate pressure air. Bleed port 130 may be connected to, for example, the fourth stage of compressor 100 to provide air at a lower pressure than the air provided at either bleed port 110 or bleed port 120”). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Granitz by including the first and second Bruun US 5,161,364; Lui US 6,305,156; Franconi US 2010/0092116; Brown US 2010/0192593; Ackermann US 2013/0192252; Schwarz US 2016/0009399).
Regarding claim 19, Granitz in view of  Smith teaches the method of Claim 18, and Granitz further teaches ventilating the cavity 3 using the suction flow, the suction flow substantially matching the demand for ventilation by the cavity comprises ventilating a sump (the sump is part of the cavity 3) using the suction flow, the suction flow substantially matching a demand for ventilation by the sump (Para. 0038-39, “the invention measures a parameter from which flow through the vent 36 can be computed. That is, by the continuity principle, all, or nearly all, of the flow across seals 24 in FIG. 2 must exit through the vent 36. Measuring the pressure differential across the seals 24, which indicates the amount of the flow across seals 24, allows one to also estimate the amount of flow through the vent 36… The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed…The invention thus, in effect, determines whether the flow across the seals, unassisted by the eductor 50, would lie above a required minimum. If not, the invention activates the eductor 50 to maintain the flow above the minimum. Conversely, if the measured parameter indicates that the unassisted flow would fall above a certain value, the invention de-activates the eductor 50, because it is not needed”).  
Regarding claim 20, Granitz in view of Smith teaches the method of Claim 18, and Granitz further teaches wherein channeling the first flow of the motive fluid from the motive fluid inlet port to the nozzle 55, the first flow determined by an operation of a motive fluid supply system (the valve 63 and pressure sensor 60) comprises channeling the first flow of the motive fluid to the motive fluid inlet port, the first flow determined by an operation of an air management system (Para. 0021, “A gauge-type pressure sensor 60 measures the pressure differential. When the differential falls below a specific threshold, the sensor 60 opens a valve 63, which initiates the jet 53, and brings the eductor 50 into operation”).


Response to Arguments
Applicant' s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant' s amendment. However, to the extent possible, Applicant' s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding the arguments towards independent claims 1, 10 & 18 in the Remarks filed 03/29/2021, applicant asserts that neither Granitz or Smith teaches the newly claimed limitations regarding the “eductor”, namely that: 
“…the component "55" of Granitz characterized by the Examiner as being the nozzle is not provided within an eductor connecting a suction port and an outlet port. 
i) The nozzle "55" is outside the conduit defined by sump vent-suction port "36" and outlet port "80." 
ii) Furthermore, the motive fluid inlet port "63" and the nozzle "55" in Granitz are not configured such that motive fluid input through the motive inlet port "63" and output through the nozzle "55" is directed towards the outlet port 80 opposite the suction port "36" to generate fluid suction at the suction port "36."  Indeed, in Granitz the outlet port "80" is located at a right angle relative to the suction port (sump vent) "36" and not opposite the suction port "36."”
However, the examiner respectfully disagrees.  Granitz explicitly refers to the entire device 50 as an “eductor” (Granitz Para. 0018-19), and the nozzle 55 is depicted as being provided within the eductor 50. The claims also do not require the suction port and outlet port be aligned along a common axis, or that the nozzle be within some “conduit” formed between the suction and outlet ports (though Granitz Fig. 2 shows the nozzle 55 has its opening in the fluid passage at the location 58).  The eductor of Granitz forms a fluid passage from a suction port 36 Rossi (US 2014/0034146 cited in the 05/08/2020 IDS, & US 9,212,757 not relied upon in the rejection).  Rossi Fig. 2 depicts an eductor/ejector having a motive fluid inlet port and nozzle 102 that is within a conduit between a suction port connected to a cavity 103 to be vented, and an outlet port, the motive fluid inlet port connected to a stage of the compressor for providing the motive fluid.
Consequently, the arguments towards the rejection of Granitz in view of Smith are unpersuasive.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741